                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW MEXICO


In re: CHERYL LOUISE SHERMAN,                                       No. 18-10752-j7
       Debtor.

        ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC
        STAY AND FOR THE ABANDONMENT OF PROPERTY BY WELLS
      FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR LEHMAN
               MORTGAGE AND VACATING FINAL HEARING

        The Court held a status conference on the Motion for Relief from the Automatic Stay and
for the Abandonment of Property by Wells Fargo Bank, National Association, as Trustee for
Lehman Mortgage (“Motion for Relief from Stay” – Docket No. 75) on January 24, 2019.
Andrew Yarrington appeared at the status conference by telephone on behalf of the creditor and
Cheryl Sherman appeared at the status conference by telephone.

       Based on the parties’ stipulation on the record at the status conference,

       IT IS HEREBY ORDERED that the Motion for Relief from Stay is DENIED, without
prejudice.

       ORDERED FURTHER, that the final hearing on the Motion for Relief from Stay
scheduled for January 25, 2019 at 9:30 a.m. is VACATED.



                                     ________________________________________
                                     ROBERT H. JACOBVITZ
                                     United States Bankruptcy Judge

Date entered on docket: January 24, 2019

COPY TO:

Cheryl Louise Sherman
2109 Stanford Drive SE
Albuquerque, NM 87106

Andrew Paul Yarrington
Attorney for creditor
Rose L. Brand & Associates, PC
7430 Washington Street NE
Albuquerque, NM 87109




Case 18-10752-j7       Doc 146     Filed 01/24/19     Entered 01/24/19 17:16:07 Page 1 of 1
